DETAILED ACTION

The Applicant’s amendment filed on June 15, 2022 was received.  Claim 35 was amended.  Claim 50 was added.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued January 7, 2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mark St. Amour on June 24, 2022.
The application has been amended as follows: 
Claims 22-34 are canceled. 
In claim 35, line 14, "that can provide" has been replaced with --that provides--. 
In claim 35, lines 14-15, "can provide" has been replaced with --provides--.


Claim Rejections
The claim rejections under 35 U.S.C. 103 as being unpatentable over Medard et al., Codos et al. and Springer et al. on claims 35, 39 and 40-49 are withdrawn, because independent claim 35 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Medard et al., Codos et al., Springer et al. and Piatt et al. on claim 36 is withdrawn, because independent claim 35 has been amended
The claim rejections under 35 U.S.C. 103 as being unpatentable over Medard et al., Codos et al., Springer et al. and Fienup et al. on claims 37-38 are withdrawn, because independent claim 35 has been amended.

Reasons for Allowance
Claims 35-50 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 35, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of a color changer that provides a plurality of different colors of coating agent and provides a rinsing agent, the color changer operably connected to the first printhead, the color changer operable to provide rinsing agent to the first printhead while the second printhead applies coating agent, in combination with the other limitations set forth in the independent claim.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part in the time provided for the application, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/
Primary Examiner, Art Unit 1717